FILED

iN THE UNITED sTATEs DisTRlCT CouRT "CT ' 3 2013
FoR THE DIsTRICT oF MoNTANA clg_k,‘ s §Osi§;ncicm
BILLINGS DIVIsIoN ‘*" "CB.-..mg;’"‘a"""
UNITED sTATEs oF AMERICA,
CR 16-32-BLG-sPW-1

Plaintift`,
vs. ORDER
DIMARZIO sWADE sANCHEz,

Defendant.

 

 

Upon the Court’s Own Motion,
IT IS HEREBY ORDERED that sentencing currently Scheduled for
Thursday, November 1, 2018, at 1:30 p.m., is VACATED.

IT IS FURTHER ORDERED that the sentencing hearing and the
sentencing memorandum deadlines for Dimarzio Swade Sanchez Will not be reset
until after the decision is made Whether or not Dimarzio Swade Sanchez Will be
granted a new trial.

The Clerk shall forthwith notify the parties of the making of this Order.

DATED this §§ rd day of October, 2018.

/sUsAN P. WATTERS
United States District Judge

